Title: From Thomas Jefferson to William Short, 1 May 1787
From: Jefferson, Thomas
To: Short, William



Dear Sir
Nice May 1. 1787.

I arrived here this evening, and set out tomorrow morning at day break for Marseilles. From thence I must write to Mr. Jay, and I cannot write till I receive some information at Marseilles. The letter will get to Paris the 8th. or perhaps not till the 9th. and as the packet should sail the 10th. the object of this letter is to pray you to have a trusty Courier ready to start for Havre the moment my letter for Mr. Jay comes to your hand. He should go by the Diligence as far as that goes without stopping, and then by post horses and return by the Diligence. I fear, with all this, there is a possibility of missing the occasion by the packet: however, the wind or other accident may perhaps retard her. If she is gone, he should bring back the letter. Should M. de Crevecoeur be going, I should be very happy to have it put into his hands: otherwise you must be so good as to desire M. Limosin to put it into good hands on board the packet. Does the order against receiving letters after the mail is made up on board the packet still subsist? If it does, it may be necessary to ask a special order from M. Le Couteulx, because if Limozin can not get a trusty hand to take private charge of it, it must go into the mail at Havre.—I have been thus streightened in time by contrary winds which came upon me half way from Genoa here and obliged me to quit my Felucca and take mules, so that I have been 4. days instead of 2. on the way. The 1st. a day of mortal sea-sickness, the last two of great fatigue on the mules and on foot clambering the precipices of the Appennines. This disposes me more to sleep than to write; after  desiring you therefore to let my daughter know I am well and that she shall hear from me at Marseilles, I shall conclude with assurances of the sincere esteem with which I am Dr. Sir your affectionate friend & servant,

Th: Jefferson


P.S. Be so good as to have my letters henceforth sent to Nantes poste restante. If in the mean time any thing was to arise to call me instantly to Paris, letters lodged with our agents at Bourdeaux, Nantes, L’orient, would find me at one of those places; according to the time at which they should come.

